Citation Nr: 1709959	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-45 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as chest problems and breathing problems, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matters have since been transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of this proceeding is associated with the claims file.  

These matters were previously before the Board in July 2014 and December 2015, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

While the Board regrets any additional delay in adjudicating the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

With respect to both claims on appeal, information obtained from the Social Security Administration (SSA) in July and October 2016 suggests that the Veteran is in receipt of, or has applied for, disability benefits from the Social Security Administration (SSA).  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain such records would be futile).  Because the record indicates that the Veteran might receive Social Security Disability benefits for an unspecified disability or disabilities, there may be outstanding federal records that are relevant to the Veteran's claims.  A remand is therefore necessary to obtain and associate with the claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, once VA affords a claimant a medical examination or obtains a medical opinion, it is presumed that the VA examiner is competent, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014).  In challenging an examiner's competence, a claimant must set forth specific reasons as to why he or she believes that the expert is not qualified to give a competent opinion.  See id. at 132.  

Following the Board's December 2015 remand, the AOJ obtained a VA medical opinion in June 2016 that addressed the Veteran's claimed respiratory and eye disabilities.  In a December 2016 brief, the Veteran's former representative asserted that the VA medical officer who rendered the opinions, L. Terry-Choyke, is not a licensed physician.  In support of this contention, the representative provided search results from a District of Columbia medical licenses database that failed to reveal results for the VA medical officer.  The representative also provided that although no license had ever been entered into evidence, he had "heard it said" that the VA medical officer was a podiatrist.  Finally, assuming the VA medical officer is a podiatrist, the representative appeared to question the examiner's competence to provide opinions with regards to the claimed respiratory and eye disabilities.  

The Board was able to verify the VA medical officer's up-to-date license in podiatry via the listed web address for accessing the database.  Specifically, the examiner's license number is PO 404 and is issued in the name of Lynda Terry.

Nevertheless, the Board finds merit in the representative's suggestion that a podiatrist may not have the "possible training, clinical experience or expertise" to provide etiological opinions for pulmonary and eye disorders.  The record contains no indication that Lynda Terry-Choyke has special expertise in pulmonology, optometry, or ophthalmology, and her medical expertise does not appear to be directly relevant to the conditions at issue.  Under these circumstances, the AOJ must obtain new opinions from competent examiners regarding the etiology of the Veteran's COPD and claimed bilateral eye disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
    
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and with his assistance, identify any outstanding records of medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.  After completion of all necessary records development, all pertinent evidence of record must be made available to and reviewed by an appropriate examiner with sufficient expertise to provide a supplemental opinion concerning whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's COPD, claimed as chest and breathing problems, is related to his active duty service, including the in-service evidence of bronchitis, cough, cold, coughing, and chest pain.  The Veteran's competent and credible lay statements and testimony should be addressed by the examiner.  A complete rationale for the opinion must be provided.  
	
4.  After associating all pertinent outstanding records with the electronic claims file, schedule the Veteran for a VA ophthalmology examination by an appropriate examiner with sufficient expertise regarding his eye disability claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests should be performed.  

Upon review of the record, and with consideration of the examination results, the examiner must provide an opinion as to whether it is at  least as likely as not (i.e., a 50 percent or greater probability) that any bilateral eye disability diagnosed during the pendency of the claim was caused or aggravated by the Veteran's service-connected sinusitis or rhinitis.  The Veteran's competent and credible lay statements and testimony should be addressed by the examiner.  A complete rationale for the opinion must be provided.

In the event that the Veteran is unable to or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate examiner and the requested medical opinion should be prepared based on the information of record.

5.  The AOJ must notify the Veteran that he must report for all scheduled examinations and cooperate in the development of the claims.  Failure to report for any VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims file must indicate whether the notification letter was returned as undeliverable.

6.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

